Case 2:20-cv-02324-RFB-VCF Document 1-5 Filed 12/22/20 Page 1 of 7




                 Exhibit D
               DPAC Curriculum
      Case 2:20-cv-02324-RFB-VCF Document 1-5 Filed 12/22/20 Page 2 of 7




                            12th Grade Sociology of Change
                          Change the World - Course Syllabus

                                     Teacher: Kathryn Bass
                                kathryn.bass@democracyprep.org
                                         (702) 673-2506

 “You are here in order to enable the world to live more amply, with greater vision, with a finer
              spirit of hope and achievement. You are here to enrich the world.”
                                       - Woodrow Wilson

“Never doubt that a small group of thoughtful, committed citizens can change the world. Indeed,
                              it is the only thing that ever has.”
                               - Margaret Mead, Anthropologist

  “Our biggest threat is not an asteroid about to crash into us, something we can do nothing
 about. Instead, all the major threats facing us today are problems entirely of our own making.
               And since we made the problem, we can also solve the problems.”
                                          - Jared Diamond



ESSENTIAL QUESTIONS:

   ● Can one person change the world?
   ● How do you measure the success of change?
   ● Does all change indicate progress?



OVERVIEW:

        The Change the World Project at DPACHS is an opportunity for you to demonstrate what
you know and to showcase your achievement. It must be successfully completed as a component
of your senior year, which is required for all graduating seniors. This project introduces a process
for lifetime learning. Learning does not end with your formal education; in the world beyond
school, learning is ongoing. Adults in the workforce research, read, write, and collaborate with
others to solve problems, to expand opportunities, to satisfy curiosities, or to contribute to projects
every day.
        The Change the World Project is a fitting conclusion to your high school education. It
offers opportunities to expand individual knowledge, explore career paths, and impact society on
a broader level. Through the project, you are able to demonstrate accumulated skills in time


                                                                                                     1
      Case 2:20-cv-02324-RFB-VCF Document 1-5 Filed 12/22/20 Page 3 of 7




management, research, problem solving, human interaction, organization, and public speaking.
This is appropriate as the culmination of your K-12 education because these are the very skills and
abilities you will be expected to demonstrate as college students and / or employees, and that will
help you make the transition from school to work / college / military service.
         The Sociology of Change course is intrinsic to your success in completing the project. In
this class you will be exposed to social change and social movement theory. We will use case
studies to learn and apply social change theory to both modern and historical change movements.
This analysis will be instrumental in the development and execution of your Change the World
Project.



COURSE COMPONENTS:

       The first component requires you to conduct academic research to write a research
paper. This paper will reflect your process throughout your Change the World project; you will
present your guiding question(s), literature review, methodology, and the results of your project.
You must research and document information on a subject of your choice -- a subject in which you
have an interest, but are not already an expert. Your research must be a worthwhile stretch beyond
what you already know.

        The second component is your project - or product. Each senior will plan and carry out
an independent, meaningful, long-term project that benefits the students and a larger community.
Anticipate spending 100 hours developing and executing this project with assistance from your
mentor. Select a product within your financial budget, keeping in mind that you are not expected
or required to spend money on order to Change the World; however, you may need to raise some
funds to complete your project.

       The final component of the project will be the oral presentation. This will be a PowerPoint
presentation between eight to ten minutes, live-and-in-person. Following the presentation, you will
be asked several questions by the panelists. You must arrive in professional dress. Your
presentation date and time will be assigned to you. Presentations occur the week of May 17, 2021.



 I.    PROJECT COMPONENT:
           A. A Project Proposal will be submitted describing the project and the aspect of that
              project to be researched; this can contain questions you have and different
              possibilities you hope to explore in connection with your project.
           B. Product must be related to research (think about a product to fix, improve, do, learn,
              understand, see, create, or experience in your community or world).
           C. Product must give back to a larger community


                                                                                                  2
       Case 2:20-cv-02324-RFB-VCF Document 1-5 Filed 12/22/20 Page 4 of 7




            D. Product must be tangible, service oriented, or skill-based
            E. Product must present a learning stretch, taking you beyond what you have ever done
               before
            F. Product should align with your interests or future plans
            G. Product must be completed by student...NOT by mentor or parent

 II.    RESEARCH CLASS COMPONENT:
            A. Conduct research on your guiding question(s). The paper must argue a point,
               purpose / support a solution, or elicit a change in belief, and include specific
               quantitative or qualitative data to show measurement of problem, impact of project,
               and potential future change.
            B. Chicago Manual Style of citation
            C. 22-30 pages of written text; graphics and visuals are acceptable but do not
               constitute written text
            D. 15 sources minimum with an annotated bibliography
            E. Typed, double-spaced, one inch margins, Times New Roman 12 point font
            F. Free from plagiarism. Plagiarism is unethical and writing such papers will be
               documented and considered in the final grade, which may affect your final
               transcript.
            G. Turned in on or before due date

       ***Papers with any plagiarized material will be rated FAIL and must be rewritten and
           resubmitted prior to final deadline to be considered for a proficient grade***

III.    ORAL PRESENTATION COMPONENT:
            A. The presentation demonstrates that the student has met the basic requirements of
               the project (fix, improve, do, learn, understand, see, create, or experience in their
               community or world; at least 100 hours to complete; give back to a larger
               community; challenge and expand the student’s knowledge and / or skills; pursue
               the student’s interests or future plans; is meaningful, real, and “hands on”).
            B. The speaker presents extemporaneously - the speech is not read from slides or
               notecards and may not be pre-recorded. Minimal notes are allowed.
            C. Meets the time requirements. (Between 8 and 10 minutes live-and-in-person
               presentation)
            D. Judged on content and delivery. Language is accurate, professional, and articulated
               well. Voice is appropriate for the room size.
            E. The presentation is organized using a traditional presentation format:
                   1. Introduction (get the audience's attention, gives them a reason to listen, and
                       previews the presentation)
                   2. Organization (is easy to follow, clear logical order, and is fully developed)


                                                                                                  3
    Case 2:20-cv-02324-RFB-VCF Document 1-5 Filed 12/22/20 Page 5 of 7




                3. Conclusion (reviews the main points and gives the audience action to take,
                    based on what they heard)
         F. Attire and personal appearance are professional and appropriate for the
            presentation. It encourages the audience to see the speaker as a legitimate
            participant in the activity being presented.
         G. Vulgar or inappropriate material is not worthy of evaluation. Any presentation that
            violates community standards will be stopped and will be rated unsatisfactory.

THINGS TO REMEMBER:
  ● This is a graduation requirement. If you do not meet standards, you will not graduate.
  ● This project will need to be done primarily on your own. There will be time during class
    to get help and guidance; however, you should anticipate doing most of your work outside
    of the regular school day.
  ● Ms. Bass is here to help you. You should have monthly one-on-one meetings with her,
    scheduled by signing up or requesting time via email.
  ● You must pay close attention to specific details, directions, and due dates.
  ● You are expected to adhere to the Democracy Prep Academy Integrity Policy in your
    student handbook. In other words, don’t plagiarize.



   Grading and Major                Formatting Papers                     Materials
      Assignments

   ● Classwork: 20%          All major papers (and                  ● 2 inch binder
   ● Homework: 10%           projects) should be submitted          ● Loose leaf paper
   ● Test, Quizzes, Papers: in the following format:                ● 3 to 6 dividers
     70%                                                                    OR
   ● FINAL CTW Project           ● Typed                            ● College-ruled
     will represent 60% of       ● Times New Roman                    notebook
     Total Grade                 ● 12 point font                    ● Folder
   - Research Paper = 50%        ● Double-spaced                           AND
   - Oral Presentation =         ● 1” margins                       ● Pens / pencils
     30%                         ● Chicago Manual                   ● Highlighters
   - Project = 20% (Pass /           Style format
     Fail depending on
     their ability to follow
     through with action
     plan

 “Unless someone like you cares a whole awful lot, nothing is going to get better. It’s not.”
                                       - Dr. Seuss



                                                                                                4
      Case 2:20-cv-02324-RFB-VCF Document 1-5 Filed 12/22/20 Page 6 of 7




        “Everyone thinks of changing the world, but no one thinks of changing himself.”
                                         - Leo Tolstoy

EXPECTATIONS:

   1. Student Engagement and Communication:
         a. The readings are a very important part of the class. Readings need to be completed
            BEFORE coming to class. This is your senior year. Time allotted to read in class
            will be minimal to nonexistent. Please come to class ready to discuss them. You
            may be called in and asked to summarize the main points of a reading whether or
            not you raise your hand.
         b. Class participation is important, as this course involves learning from each other,
            from discussion and from participatory exercises. Both speaking and focused
            listening will be valued; either too much silence or too much over participation
            (interrupting others or dominating discussions) could negatively affect your grade.
            If you miss a class session, you are responsible for getting notes from a classmate.

SOCRATIC SEMINAR

We will be using a modified format of Socratic Discussion in which I may initially jump in to lead
the discussion, get the discussion back on track, and / or pose questions to you. This will only be
toward the start of the year. Eventually, this class will function as a full Socratic Seminar in which
you will question each other, lead discussions with governing questions, and get discussion back
on track if the need arises. Eventually you will not go through me to discover answers, or rely on
me to further the questioning, though I may still participate as a member of the group. This will be
a gradual process.

   2. Absences: Students have 24 hours to complete missed assignments after an absence per
      the Democracy Prep policy.
   3. Materials: Readings will be provided in a course pack and a weekly assignment calendar
      will be handed out. If the readings are not brought to class, students will be unable to
      participate which will result in a zero for the day. The course pack will be expected in class
      each day.
   4. Writing: All assignments will be written assignments. Students are expected to type ALL
      MAJOR assignments. No exceptions.
   5. Late Work: If a scholar is absent, they have 24 hours from the date of return to make up
      work due to absence.
          a. Ms. Bass’ Late Work Policy: If a scholar does not turn in an assignment on time,
              they have 24 hours to turn it in late and have it be graded - the best grade a scholar
              can receive on a late assignment is a C (75%). After 24 hours, the scholar will


                                                                                                    5
    Case 2:20-cv-02324-RFB-VCF Document 1-5 Filed 12/22/20 Page 7 of 7




            receive a 0 and the assignment will not be accepted. Scholars must advocate for
            themselves and reach out to Ms. Bass if they need an extension on any assignments,
            and must reach out BEFORE the due date and time - extensions will be given on a
            case by case basis and may not always be granted.


“Don’t ask what the world needs. Ask what makes you come alive, and go do it. Because what
                     the world needs is people who have come alive.”
                                    - Howard Thurman




                                                                                             6
